Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-37 are presented for examination.
This is a Non-Final Action.
Drawings
The drawings are objected to because Fig 4A-D drawings are hard to read and understand due to not being clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 16-30 rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al. (US 2015/0264002) in view of Wang et al. (US 2019/0236160) 

1.    Vlachogiannis, teaches, A computer-implemented method for generating and presenting reports, comprising:
receiving, via an input device, a user request for a report (Fig 2:206 – input interface for data request); 
prompting the user to select between a live version of the report and at least one previously stored report (Paragraph 31 and Fig 3:302 – teaches user interface allowing for access to live data, or request for data associated with an entity; paragraph 0043 and 0044 – based on user request, live data queue 228 (live version) or stale data que 222 (stored version) can send transactions to output interface 240 in response to request); 
(paragraph 0043 and 0044 – based on user request, live data queue 228 (live version) or stale data que 222 (stored version) can send transactions to output interface 240 in response to request);
responsive to the user selecting the live version: retrieving data for generation of the live version of the report; generating the live version of the report using the retrieved data (Paragraph 97 and Fig 8:808 – teaches generating summary statistics, and sending transactional data for the live data); and
outputting the generated live version of the report; and responsive to the user selecting the previously stored report snapshot: retrieving the selected previously stored report snapshot; and outputting the retrieved previously stored report snapshot (Paragraph 00089 – teaches generating summary statistics and sending transactions for the stale (stored) data).
However, Vlachogiannis does not teach or disclose, a report snapshot.
However, Wang teaches, a report snapshot (Abstract, Wang).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Vlachogiannis’s invention to utilize snapshots to generate reports as taught by Wang, because both Vlachogiannis and Wang are in the same field of endeavor of analyzing and generating reports based on streaming transactional data. This would allow Vlachogiannis’s invention the ability to generate reports based on previously generated reports based as taught by Wang (Abstract).

2.    Vlachogiannis and Wang teach, The method of claim 1, further comprising, responsive to the user selecting the live version:
(Fig 3:310 – processing the live data, Valchogiannis, and Fig 8:805 – current snapshot, Wang)); and storing an indication of the time at which the report snapshot was stored (Fig 5 – timestamp of when that log pattern was created, Wang).

3.   Vlachogiannis and Wang teach,  The method of claim 1, further comprising, periodically:
generating a live version of at least one report; storing the generated live version as a report snapshot; and storing an indication of the time at which the report snapshot was stored (Fig 3:310 – processing the live data, and Paragraph 63 – teaches a request with in a certain time period, thereby indicating a timestamp associated with transactions, Vlachogiannis, and Fig 8:805 – current snapshot, Wang)

4.    Vlachogiannis and Wang teach, The method of claim 1, further comprising:
determining whether any previously stored report snapshots are of an age that exceeds a predetermined threshold age; responsive to a previously stored report snapshot being of an age that exceeds the predetermined threshold age, automatically deleting the stored report snapshot (Paragraph 92 – teaches a age threshold for deletion, Vlachogiannis).

5.   Vlachogiannis and Wang teach, The method of claim 1, further comprising:
determining the number of previously stored report snapshots corresponding to a particular report exceeds a predetermined threshold number; responsive to the number of previously stored report snapshots corresponding to a particular report exceeding a predetermined threshold number, (Paragraph 92 – teaches a resource consumption threshold for deletion, Vlachogiannis).

6.    Vlachogiannis and Wang teach, The method of claim 1, further comprising:
determining an estimated time to generate the live version of the report; and comparing the determined estimated time to a predetermined threshold time; and wherein the steps of prompting the user to select between a live version of the report and a previously stored report snapshot, and receiving the user's selection are performed responsive to the comparison indicating that the determined estimated time exceeds the predetermined threshold time (paragraph 0043 and 0044 – based on user request, live data queue 228 (live version) or stale data que 222 (stored version) can send transactions to output interface 240 in response to request the system would choose the stale data queue or live data queue based on when the request is initiated and where the transactions are stored, Vlachogiannis)

7.    Vlachogiannis and Wang teach, The method of claim 1, further comprising:
determining whether a report snapshot is available for the requested report; and 
wherein the steps of prompting the user to select between a live version of the report and a previously stored report snapshot, and receiving the user's selection, are performed responsive to a determination that a report snapshot is available for the requested report (paragraph 0043 and 0044 – based on user request, live data queue 228 (live version) or stale data que 222 (stored version) can send transactions to output interface 240 in response to request the system would choose the stale data queue or live data queue based on when the request is initiated and where the transactions are stored, Vlachogiannis).

8.    Vlachogiannis and Wang teach, The method of claim 1, further comprising:
determining whether a report snapshot of an age less than a predetermined threshold age is available for the requested report; and wherein the steps of prompting the user to select between a live version of the report and a previously stored report snapshot, and receiving the user's selection, are performed responsive to a determination that a report snapshot of an age less than a predetermined threshold age is available for the requested report (paragraph 0043 and 0044 – based on user request, live data queue 228 (live version) or stale data que 222 (stored version) can send transactions to output interface 240 in response to request the system would choose the stale data queue or live data queue based on when the request is initiated and where the transactions are stored, Vlachogiannis).

9.    Vlachogiannis and Wang teach, The method of claim 1, wherein:
prompting the user to select between a live version of the report and at least one previously stored report snapshot comprises prompting the user to select between a live version of the report and a plurality of previously stored report snapshots; and receiving the user's selection between the live version and the at least one previously stored report snapshot comprises receiving the user's selection between the live version and a particular one of the plurality of previously stored report snapshots  (Paragraph 31 and Fig 3:302 – teaches user interface allowing for access to live data, or request for data associated with an entity; paragraph 0043 and 0044 – based on user request, live data queue 228 (live version) or stale data que 222 (stored version) can send transactions to output interface 240 in response to request, Vlachogiannis)

Vlachogiannis and Wang teach,  The method of claim 9, wherein prompting the user to select between a live version of the report and a plurality of previously stored report snapshots comprises outputting the age of each of the previously stored report snapshots (Fig 3:302 & Paragraph 63 – requesting data within a certain time period, Vlachogiannis; Paragraph 36 – user can request a generation of report based on different criteria including time points, Wang)

11. Vlachogiannis and Wang teach, The method of claim 1, wherein prompting the user to select between a live version of the report and at least one previously stored report snapshot comprises displaying a menu comprising a selection for the live version of the report and a selection for each previously stored report snapshot (Paragraph 48 – teaches a menu bar on a dashboard, Wang in view of BRI, considering both prior arts teach generation of reports based on request and timeframe would allow for a menu for selection of reports)

12. Vlachogiannis and Wang teach, The method of claim 1, wherein:
the steps of receiving the user request for the report, prompting the user to select between the live version and the at least one previously stored report snapshot, receiving the user's selection, outputting the generated live version, and outputting the retrieved previously stored report snapshot are performed at at least one client device; and the steps of retrieving data for generation of the live version of the report, generating the live version of the report, and retrieving the selected previously stored report snapshot are performed at at least one server (Paragraph 36-40 – teaches a user request to generate a report based on specific snapshot, Paragraph 48 – teaches a menu driven system, Wang).

Vlachogiannis and Wang teach, The method of claim 1, wherein:
the steps of receiving the user request for the report, prompting the user to select between the live version and the at least one previously stored report snapshot, receiving the user's selection, outputting the generated live version, and outputting the retrieved previously stored report snapshot are performed at at least one client device; the step of retrieving data for generation of the live version of the report is performed at a database server; the step of generating the live version of the report is performed at a report generation module; and the step of retrieving the selected previously stored report snapshot is performed at an application server (Paragraph 36-40 – teaches a user request to generate a report based on specific snapshot, Paragraph 48 – teaches a menu driven system, Wang)

14. Vlachogiannis and Wang teach, The method of claim 1, wherein:
the step of outputting the generated live version of the report comprises transmitting the generated live version of the report from an application server to a client for presentation to the user on the client (Fig 3:310, Paragraph 97 and Fig 8:808 – teaches generating summary statistics, and sending transactional data for the live data, Vlachogiannis); and the step of outputting the retrieved previously stored report snapshot comprises transmitting the retrieved report snapshot from an application server to a client for presentation to the user on the client (Paragraph 38, Fig 8: 805 and 835 – previously snapshots (baseline) to current snapshot and display to the client (user), Wang).

	All the limitations of claim 1 is taught above.
15.    Vlachogiannis and Wang teach wherein at least one previously stored report snapshot was generated in response to a request for a report from a user (Abstract, Paragraph 36 – teaches request from user to generate a report, wherein the reports are based on snapshot comparing new and previously stored snapshots, Wang). 
Vlachogiannis and Wang teach do not teach or disclose, that the previously stored snapshot is in response to another user.  However, the differences between the generation of a previous report by another entity does not create a unpredictability in generation of a snapshot report as disclosed by Wang, and therefore would not produce any unexpected results, it’s a simple matter of generating a report based on comparing previously stored snapshot and current snapshot, as such, as maintained by the Examiner, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow for the generation of snapshots reports based previous snapshot reports generated by other users, because it yields predictable results, thus, provides sufficient rationale to support a conclusion of obviousness (See MPEP 2141 Section III citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (U.S. 2007)).  

Claims 16-27 are similar to claims 1-15 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159